EXHIBIT 10.2

SEPARATION AGREEMENT AND GENERAL RELEASE

     BY AND BETWEEN FIRST COMMONWEALTH FINANCIAL CORPORATIONand its
subsidiaries, divisions, successors and assigns, and the employees, officers,
directors and agents thereof (collectively referred to throughout this Agreement
as "FCFC") and David S. Dahlmann (hereinafter referred to throughout this
Agreement as "Employee"), residing at RD # 6, Box 87A, Greensburg, PA 15601
agree that:

     WHEREAS, EMPLOYEE has been employed with FCFC;

     WHEREAS, the parties have mutually agreed upon the terms and conditions of
the separation as set forth in this Agreement; and

     WHEREAS, the parties desire to set forth their agreement in writing;

     NOW, THEREFORE, the parties hereto, each in consideration of the actions
and promises of the other, enter into this Separation Agreement and General
Release ("Agreement"), and intend to be legally bound by its terms, which are as
follows.

1.      EMPLOYEE'S employment is terminated with FCFC December 31, 2002.

2.      In accordance with EMPLOYEE'S resignation and separation from
employment, FCFC agrees to the following:

          

A.  Separation Pay:    Sixty-five (65) weeks of salary continuation. Salary
continuation to be based upon current weekly pay of $6,240.39.  Total salary
continuation to be $405,625.35.  FCFC reserves the option to either make a lump
sum payment of the separation pay or make payment each pay period throughout the
separation period.  In either instance, payroll deductions will be made.

B.  Group Health Insurance:   Sixty-five (65) weeks of group health.  Group
health care benefits that are in effect upon the date that the Agreement
documents were given to the Employee will continue in effect for the term
specified with the full monthly premium paid by FCFC. The Employee may elect to
remove dependents from his/her coverage; however, as of the date that the
Agreement documents were delivered to the Employee no change in group health
coverage is permitted unless a qualified family status change occurs.  If the
Employee has waived his/her coverage as of the date of the notification he/she
will receive no benefits under this section, unless a qualified family status
change occurs prior to the last active day of employment.

     If the Employee obtains other health care benefits prior to the expiration
of his/her separation period, Employee must notify FCFC immediately. Upon
notification, the health care coverage will be terminated and the Employee will
receive fifty (50) percent of the monthly premium paid by FCFC for the duration
of the separation period.  The Employee will be given the option for COBRA
rights after cessation of group health coverage.

 

 

1


          

If the Employee either does not want or need the continuation of his/her
healthcare benefits through the term of the separation period, the Employee will
receive fifty (50) percent of what it costs FCFC to provide health care benefits
to Employee on a monthly basis for the duration of the separation period. The
Employee will be given the option for COBRA rights after the cessation of group
health coverage or the opting out of the group health plan.

C. Benefits Generally Available to Displaced Employees:  In addition to the
consideration described in paragraphs 2(A) and 2(B) above, the Employee will
also remain eligible for any other benefits or compensation to which similarly
situated Employees of FCFC are eligible. These other benefits include, by way of
illustration and not limitation, eligibility to exercise rights under the
federal Consolidated Omnibus Budget Reconciliation Act ("COBRA") to elect to
continue existing group health insurance coverage, if any, in effect at the
termination of any such coverage continued pursuant to paragraph 2 (B); as well
as entitlement to vested benefits, if any, under the FCFC ESOP, FCFC ISOP, and
the FCFC 401(k) Retirement Savings Plan, in which the Employee participated
prior to his/her final date of employment in accordance with the terms of the
particular plan. The Employee's election to accept or reject this Agreement will
not affect these other benefits except as required by plan documents. However,
separation payments are not considered qualified earnings for 401(k) and ESOP
contributions. The Employee may not contribute any percentage of the separation
payment into FCFC's 401(k) Plan nor will payment of the separation amount
generate any employer contributions to the 401(k) and ESOP Plans.

The Employee may continue to participate in voluntary benefit plans pursuant to
the plan documents at the conclusion of the Employee's active employment. Life,
A.D.&D. and Long-Term Disability insurance conversion privileges will be offered
at the conclusion of the Employee's active employment. The Employee will be
responsible for premium payments.  

D. Vacation Pay: Unused vacation days for 2002 will be paid to the Employee per
FCFC policy and procedures.

E. Unemployment Compensation: The Employee will be permitted to apply for
Unemployment Compensation benefits to the manner and extent permitted by law.

3.   IN CONSIDERATION for the agreements and payments set forth above, Employee
agrees and hereby releases FCFC, its general and limited partners, subsidiaries,
employees, administrators, officers, directors, shareholders, affiliates,
agents, successors and assigns from any and all claims, counterclaims, rights,
demands, costs, damages, losses, liabilities, causes of actions, including any
claims for attorneys' fees and court costs that Employee may have or claim to
have against FCFC, its general and limited partners, subsidiaries, employees,
administrators, trustees of the 401(k) plan and pension plan, officers,
directors, shareholders, affiliates, agents, successors and assigns as a result
of his/her employment by, association with and separation from FCFC.  Such
release shall include, but not be limited to, claims for any compensation,
bonus, commissions, salaries, pensions, vacation payments or any payments of any
kind, apart from those set forth above. This Release shall include a release
from any

 

2

 

and all such claims, whether known or unknown, suspected or unsuspected,
foreseen or unforeseen, real or imagined, actual or potential through the date
of this Agreement.  Employee agrees to pay for any legal fees, costs or damages
incurred by FCFC as a result of any breach of his/her promises as contained in
this Agreement.

4.   Employee knowingly and voluntarily releases and forever discharges FCFC of
and from any and all claims, known and unknown, suspected or unsuspected,
foreseen or unforeseen, real or imagined, actual or potential, which Employee,
his/her heirs, executors, administrators, successors, and assigns (referred to
collectively throughout this Agreement as "Employee") have or may have against
FCFC at any time prior to the date of execution of this Agreement and General
Release, including, but not limited to, any alleged violation of:  The National
Labor Relations Act, as amended;  Title VII of the Civil Rights Act of 1964, as
amended; The Civil Rights Act of 1991;  Sections 1981 through 1988 of Title 42
of the United States Code, as amended;  The Employee Retirement Income Security
Act of 1974, as amended;  The Immigration Reform and Control Act, as amended; 
The Americans with Disabilities Act of 1990, as amended;   The Age
Discrimination in Employment Act of 1967, as amended;  The Older Workers Benefit
Protection Act;  The Fair Labor Standards Act, as amended;  The Occupational
Safety and Health Act, as amended;  The Family and Medical Leave Act;  The
Pennsylvania Human Relations Act, as amended;  The Pennsylvania Wage Payment and
Collection Law, as amended; The Pennsylvania Minimum Wage Act, as amended;  The
Pennsylvania Equal Pay Law, as amended; The Pennsylvania Workers' Compensation
Act;  any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance; any public policy,
contract, tort or common law; or any allegation for costs, fees, or other
expenses including attorneys' fees incurred in this matter.

5.   With respect to any and all claims that Employee could potentially allege
under the Age Discrimination in Employment Act, 29 U.S.C. Section 629 et seq.,
he/she hereby agrees and acknowledges the following:


          

a.   That the terms of this Agreement constitute a release and waiver of any and
all claims he/she may have under the Age Discrimination in Employment Act, 29
U.S.C. Section 629, through the date of this Release; and
b.   That he/she has carefully read and reviewed the terms of this Agreement
with his/her legal counsel and fully understands the terms of the Agreement,
including that it will release and waive any claim he/she may have under the Age
Discrimination and Employment Act;
c.   That this Agreement affects only those rights and claims under the Age
Discrimination and Employment Act that accrued to him/her through the date of
this Agreement, but not any claim which may arise after the date of this
Agreement;
d.   That his/her waiver and release of claims under the Age Discrimination in
Employment Act are given specifically and in consideration for the promises and
benefits set forth in the Agreement referred to above;
e.   That he/she is hereby advised in writing to consult with his/her attorney
prior to executing this Agreement, and that he/she acknowledges that he/she has
done so prior to signing this Agreement;
f.   That he/she acknowledges that he/she has been given a minimum of twenty-one
(21) and no more than twenty-five (25) days within which to consider the terms
of this Agreement and any claims he/she may have under the Age Discrimination in
Employment Act; and,



 

3

          

g.   That he/she understands and acknowledges that he/she has a period of seven
(7) days following his/her execution of this Agreement to revoke this Agreement
with respect to any claims that he/she may have under the Age Discrimination in
Employment Act, and that the Agreement shall not be enforceable under the Age
Discrimination in Employment Act during this seven (7) day period with the
understanding that any such revocation will release FCFC from any and all
obligations it may have under any agreement existing between Employee and FCFC. 
Any revocation within this period must be submitted, in writing, to Thaddeus
Clements of FIRST COMMONWEALTH FINANCIAL CORPORATION and state "I hereby revoke
my acceptance of our Agreement and General Release." The revocation must be
personally delivered to Thaddeus Clements or his designee, or mailed to Thaddeus
Clements, FIRST COMMONWEALTH FINANCIAL CORPORATION, P.O. BOX 400, INDIANA, PA
15701- 0400 and be postmarked within seven (7) days of execution of this
Separation Agreement and General Release.  If Employee does not advise Thaddeus
Clements, in writing that he/she revokes this Agreement within seven (7) days of
his/her execution of it, he/she understands that this Agreement shall be forever
effective and enforceable. If the last day of the revocation period is a
Saturday, Sunday or legal holiday in Pennsylvania, then the revocation period
shall not expire until the next following day which is not a Saturday, Sunday or
legal holiday.

6.   Employee recognizes and acknowledges FCFC's interest in preventing other
employees from misconstruing this Agreement as a precedent setting event
creating an entitlement for them and, therefore, agrees that he/she shall keep
the fact and terms of this Agreement and the negotiations leading to this
Agreement completely confidential, unless required by law or Court order to do
otherwise.  The parties agree that this confidentiality provision is essential
to the Agreement and that any breach of this provision by Employee constitutes a
material breach of this Agreement. 

7.   Employee agrees that he/she will not make any disparaging statements to any
current or former employee of FCFC, its clients, customers, contractors,
vendors, or to the media or to any other person, about FCFC, its parent
corporations, affiliates, limited and general partners, subsidiaries, and
related companies, whether employees, officers, directors, shareholders,
representatives or agents thereof.  A disparaging statement is any
communication, oral or written, which would cause or tend to cause humiliation
or embarrassment or to cause a recipient to question the business condition,
integrity, product and service, quality, confidence or good character of any of
these persons or entities.  Employee agrees that this non‑disparaging provision
is essential to the Separation Agreement and General Release, and that any
breach of this provision constitutes a material breach of this Separation
Agreement and General Release.

8.   Employee Cooperation.     Employee agrees to cooperate with FCFC upon
reasonable notice and at reasonable times, in the prosecution and defense of
litigation and in related investigations and preparations of any claims or
actions now in existence or that may be threatened or brought in the future
relating to events or occurrences that transpired while he/she was employed by
FCFC.

9.   Employee shall not apply for or accept employment now or in the future with
FCFC or with any entity owned or operated by FCFC.

 

 

 

4

 

10.   Employee agrees that neither this Agreement nor the furnishing of the
consideration for this Agreement shall be deemed or construed at any time for
any purpose as an admission by FCFC of any liability or unlawful conduct of any
kind.

11.   This Agreement may not be modified, altered or changed except upon express
written consent of both parties wherein specific reference is made to this
Agreement. 

12.   This Agreement shall be governed by the substantive laws of the
Commonwealth of Pennsylvania, and any action to enforce this Agreement shall be
brought in the courts of the Commonwealth of Pennsylvania.  Should any provision
of this Agreement be declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, excluding the general
release language, such provision shall immediately become null and void, leaving
the remainder of this Agreement in full force and effect.

13.   Voluntary and Knowing Execution of Agreement:  Employee can read and write
and acknowledges that he/she executed this Agreement and agreed to all of its
terms freely, voluntarily, knowingly and in accordance with the advice and
recommendations of his/her counsel. Employee further acknowledges and represents
that he/she is under no physical or mental disability or impairment that would
prevent or impair (a) his/her ability to understand this Agreement or its
effects: or (b) his/her ability to enter into this Agreement knowingly or
voluntarily.

To this end, having elected to execute this Separation Agreement and General
Release, to fulfill the promises set forth herein, and to receive thereby the
sums and benefits set forth in Paragraph two herein, Employee freely, knowingly,
and voluntarily and after due consideration, enters into this Separation
Agreement and General Release intending to waive, settle and release all claims
he/she has or might have against Employer.

14.   This Agreement sets forth the entire agreement between the parties hereto,
and fully supersedes any prior agreements or understandings between the parties.
Employee acknowledges that he/she has not relied on any representation,
promises, or agreements of any kind made to him/her in connection with his/her
decision to sign this Agreement except for those set forth in this Agreement.

     IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
this Separation Agreement and General Release as of the date set forth below:

 

 

 

 

_______________________          ________________________________________

Date                         David S. Dahlmann

 

 

 

 

 

 

 

 

5


 

Signed and sworn before me

this ________day of

_____________, 2002

 

 

 

Notary Public

 

 

 

 

 

                         FIRST COMMONWEALTH FINANCIAL CORPORATION

 

 

______________________     By:     ________________________________________

Date                               Thaddeus Clements, Sr. V. P.

 

 

 

 


ADDENDUM

 * Section 2.A. Separation Pay:
   Salary distribution is requested as follows:
   The first 52 weeks of salary continuation at $3,727.17 per week and the
   remaining 13 weeks of salary at $16,293.28 per week.
   
   
 * Section 2.D. Vacation Pay:
   Unused vacation days for 2002 to be paid in the first pay period of 2003.
   
   
 * Miscellaneous-SERP:
   Distribution will not be required to be made prior to January 1, 2005.
   However, the employee will have the option to receive distributions prior to
   January 1, 2005.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6